DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 1/02/2020, 3/27/2020, 4/15/2020, 8/04/2020, 8/18/2020, 11/17/2020, 2/17/2021, 6/25/2021, 10/08/2021, 2/11/2022, and 2/18/2022 was filed. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 21-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pub.No.: US 2002/0180803 A1 to Kaplan et al(hereafter referenced as Kaplan), in view of Patent No.: US 7,483,958 B1 to Elabaddy et al(hereafter referenced as Elabaddy).
Regarding claim 21, Kaplan discloses “a system, comprising: a first computing device comprising a first media management  program and a first media collection (The System 40 is designed to provide a user with a simple and easily implemented method, System and computer program for acquisition of multimedia content, management and storage thereof, as well as reviewing multimedia content (i.e. media collection) on a PC [par.0034]) , “wherein the first media management program comprises a first network music function (network music function [Fig.5/item 78])  and a first user interface”(user interface [Fig.5]), “wherein the first network music function facilitates sharing the first media collection with one or more other computing devices” ( provides the unique ability to create removable media containing digital content So that the content can be shared or played back[par.0031]), “wherein the first media collection comprises a plurality of media files” (multimedia management system user interface provides a plurality of predefined functions to uniquely index multimedia files, create an index database file, and create Visual representations of the files for later retrieval via a media library function of the media management System resident on a PC [par.0005]) , 


Kaplan does not explicitly disclose “and wherein the first computing device is configured to: receive a first input”; turn on the first network music function responsive to the first input; receive a second input; and set a first name associated with the first media collection responsive to the second input; receive a third input; and allow the first computing device to share the first media collection with the second computing device responsive to the third input; and a second computing device comprising a second media management program and a second media collection, wherein the second media management program comprises a second network music function and a second user interface, and wherein the second computing device is configured to: receive a fourth input; turn on the second network music function responsive to the fourth input; and display the second user interface, wherein the second user interface comprises a first area and a second area, wherein the first area comprises a first menu listing the first name, and wherein the second area is configured to allow a user to browse the first media collection.”
However, Elabbady in an analogous art discloses “and wherein the first computing device is configured to: receive a first input”(devices 206a-206c receive input Elabbady [Fig.2a]); “turn on the first network music function responsive to the first input”(the media CS send a request for available media information over the network Elabbady [Fig.4/item 404]) ; “receive a second input; and set a first name associated with the first media collection responsive to the second input” (media CS receives the media library input information from at least one media and forms media catalog (i.e. names are associated with catalog)  Elabbady [Fig.4/item 408]) ; “receive a third input; and allow the first computing device (device 206a Elabbady [Fig.2a) to share the first media collection (media catalog services shared with device 2020 comprising device media catalog Elabaddy[Fig.3]) with the second computing device responsive to the third input”(shared amongst other devices 206a-d that are configured to act as media players and/or provide media library services Elabaddy[Fig.3) ; and a second computing device comprising a second media management program and a second media collection, wherein the second media management program comprises a second network music function and a second user interface” (media content sharing environment 200 having a plurality of networked devices including a first device 202 that is configured to provide a media cataloging service (CS) over a network 204 with/for other devices 206a-d that are configured to act as media players and/or provide media library services Elabbady [Col.5/lines 25-31]), “and wherein the second computing device is configured to: receive a fourth input; turn on the second network music function responsive to the fourth input” (other devices 206a-d that are configured to act as media players and/or provide media library services Elabbady [Col.5/lines 25-31]), ; “and display the second user interface, wherein the second user interface comprises a first area and a second area” (monitor 172 or other type of display device is also connected to bus 136 via an interface. Such as a video adapter 174 Elabaddy[Col.4/lines 55-60]) in which the media catalog may be provided in a format for displaying in a user interface or like mechanism Elabaddy[Col.6/lines 22-23]) , wherein the first area comprises a first menu listing the first name, and wherein the second area is configured to allow a user to browse the first media collection.” (media content sharing environment 200 having a plurality of networked devices including a first device 202 that is configured to provide a media cataloging service (CS) over a network 204 with/for other devices 206a-d that are configured to act as media players and/or provide media library services Elabbady [Col.5/lines 25-31]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kaplan’s process for managing multimedia content with Elabbady’s system for sharing media content  in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Kaplan teaches a method for managing multimedia content, Elabbady discloses a managing system which shares media content, and both are from the same field of endeavor.
Regarding claim 22 in view of claim 21, the references combined disclose “wherein the second input and the third input are received on a third user interface”(inputs 206 a-b receive third input from node input 204 elabaddy[Fig.2a]). 
Regarding claim 23 in view of claim 22, the references combined disclose “wherein the third user interface is accessed from the first media management program” (i.e. third user interface (device 206a – c) accessed from network device manager elabaddy [Fig.3/item 302]).
Regarding claim 24 in view of claim 22, the references combined disclose “wherein the first input is received on the third user interface” (device 206a – c accessed from network device 202 elabaddy [Fig.3]).

Regarding claim 25 in view of claim 21, the references combined disclose “wherein the first computing device (device 206 elabaddy[Fig.3]) to is further configured to receive a fifth input(device 206a – c accessed from network device 202 elabaddy [Fig.3]) for selecting a subset of the plurality of media files to be shared with the second computing device(plurality of media files from device 202 elabaddy [Fig.3]).
Regarding claim 26 in view of claim 21, the references combined disclose “wherein the first user interface comprises a third area and a fourth area, wherein the third area comprises a second menu listing a second name, wherein the second name is associated with the second media collection, wherein the fourth area is configured to allow the user to browse the second media collection.” (media content sharing environment 200 having a plurality of networked devices including a first device 202 that is configured to provide a media cataloging service (CS) over a network 204 with/for other devices 206a-d that are configured to act as media players and/or provide/share media library services Elabbady [Col.5/lines 25-31]).
Regarding claim 27 in view of claim 21, the references combined disclose “wherein the second computing device is further configured to: receive a sixth input requesting that a selected media file from the plurality of media files be played; in response to the sixth input, stream the selected media file from the first computing device”(plurality of devices 206a – c accessed from network device 202 elabaddy [Fig.3]).


Regarding claim 28 in view of claim 21, the references combined disclose “wherein the first computing device (device 206 elabaddy[Fig.3]) and the second computing device (device 202 Elabaddy[Fig.3]) are located in a same local area network” ( 1st and 2nd computing device interconnected within same network Elabaddy[Fig.3]).
Regarding claim 29 in view of claim 21, the references combined disclose “wherein the first menu further comprises a third name, wherein the third name is associated with a third media collection of a third computing device” (media catalogue 205 Elabaddy[Fig.3]).
Regarding claim 30, Kaplan discloses “a first computing device, comprising: at least one processor; and a memory coupled to the at least one processor and configured to store a first media collection and programming instructions, wherein the first media collection comprises a first plurality of media files” (The System 40 is designed to provide a user with a simple and easily implemented method, System and computer program for acquisition of multimedia content, management and storage thereof, as well as reviewing multimedia content (i.e. media collection) on a PC [par.0034]), and wherein the programming instructions, when executed by the at least one processor, cause the first computing device to: receive a first input; turn on a first network music function of a first media management program responsive to the first input” ( provides the unique ability to create removable media containing digital content So that the content can be shared or played back[par.0031]).

Kaplan does not explicitly disclose “wherein the first media management program is executed by the first computing device; receive a second input; and set a first name associated with the first media collection responsive to the second input; receive a third input; and allow the first computing device to share the first media collection with a second computing device responsive to the third input; and display a first user interface of the first media management program, wherein the first user interface comprises a first area and a second area, wherein the first area comprises a menu listing a second name associated with a second media collection of the second computing device, wherein the second media collection comprises a second plurality of media files, and wherein the second area is configured to allow a user to browse the second media collection.
However, Elabbady in an analogous art discloses “wherein the first media management program is executed by the first computing device; receive a second input” (devices 206a-206c receive input Elabbady [Fig.2a]); “and set a first name associated with the first media collection responsive to the second input; receive a third input” (media CS receives the media library input information from at least one media and forms media catalog (i.e. names are associated with catalog)  Elabbady [Fig.4/item 408]); and allow the first computing device  to share the first media collection with a second computing device responsive to the third input”(first computing device 206 shares media files from device 202 elabaddy[Fig.3]) ; and display a first user interface of the first media management program” (monitor 172 or other type of display device is also connected to bus 136 via an interface. Such as a video adapter 174 Elabaddy[Col.4/lines 55-60]) in which the media catalog may be provided in a format for displaying in a user interface or like mechanism Elabaddy[Col.6/lines 22-23]), “wherein the first user interface comprises a first area and a second area”(i.e. comprises network manager 302 which comprises multiple locations Elabaddy[Fig.3]) , “wherein the first area comprises a menu listing a second name associated with a second media collection of the second computing device”(registration information comprises information of media catalog service 203 and 205 Elabaddy[Fig.3/item 304]) , “wherein the second media collection comprises a second plurality of media files”(second media collection catalog Elabaddy[Fig.3/item 205]) , and wherein the second area is configured to allow a user to browse the second media collection.”(i.e. network manager allows permissions for user Elabaddy[Fig.3/item 302]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kaplan’s process for managing multimedia content with Elabbady’s system for sharing media content  in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Kaplan teaches a method for managing multimedia content, Elabbady discloses a managing system which shares media content, and both are from the same field of endeavor.
Regarding claim 31 in view of claim 30, the references combined disclose “wherein the second input and the third input are received on a second user interface, and wherein the second user interface is accessed from the first media management program” (inputs 206 a-b receive third input from node input 204 elabaddy[Fig.2a]).
Regarding claim 32 in view of claim 31, the references combined disclose “wherein the first input is received on the second user interface” (i.e. second user interface (device 206a – c) accessed from inputs 206 a-b elabaddy [Fig.3]).
Regarding claim 33 in view of claim 30, the references combined disclose “wherein the programming instructions, when executed by the at least one processor, further cause the first computing device to receive a fourth input for selecting a subset of the first plurality of media files to be shared with the second computing device” (provides the unique ability to create removable media containing digital content So that the content can be shared or played back[par.0031]).
Regarding claim 34 in view of claim 30, the references combined disclose “wherein the first computing device (device 206 elabaddy[Fig.3])  and the second computing device(device 202 Elabaddy[Fig.3]) are located in a same local area network” ( 1st and 2nd computing device interconnected within same network Elabaddy[Fig.3]).
Regarding claim 35 in view of claim 30, the references combined disclose “wherein the menu further comprises a third name associated with a third media collection of a third computing device” (media catalogue 205 Elabaddy[Fig.3]).
Regarding claim 36 in view of claim 30, the references combined disclose “wherein the programming instructions, when executed by the at least one processor, further cause the first computing device to: receive a fifth input requesting that a selected media file from the second plurality of media files be played; in response to the fifth input, stream the selected media file from the second computing device” (media content sharing environment 200 having a plurality of networked devices including a first device 202 that is configured to provide a media cataloging service (CS) over a network 204 with/for other devices 206a-d that are configured to act as media players and/or provide media library services Elabbady [Col.5/lines 25-31]).
Regarding claim 37 in view of claim 30, the references combined disclose “wherein the first user interface further comprises a third area, wherein the third area is configured to prompt a user to drag tracks to the third area to build a playlist” (user may add a music track to the multimedia data to go along with the multimedia content when downloaded to removable media, including multi track or Surround Sound capabilities which would allow a great amount of flexibility in the types of audio information added to the multimedia content Kaplan[par.0050]) , wherein the programming instructions, when executed by the at least one processor, further cause the first computing device to build a first playlist comprising a first media file identifier after the first media file identifier is dragged to the third area, and wherein each media file identifier is associated with one of the second plurality of media files” (media-authoring tool allows file names of the archived multimedia data to be incorporated into the file Structure and used as menu/ directory identifiers Kaplan[par.0052]).
Regarding claim 38 in view of claim 30, the references combined disclose “wherein the second media collection is shared by a second network music function of a second media management program, wherein the second media management program is executed by the second computing device” (media content sharing environment 200 having a plurality of networked devices including a first device 202 that is configured to provide a media cataloging service (CS) over a network 204 with/for other devices 206a-d that are configured to act as media players and/or provide media library services Elabbady [Col.5/lines 25-31]).
Regarding claim 39, Kaplan discloses (New) A computer program product comprising computer-executable instructions that are stored on a non-transitory computer-readable medium and that, when executed by a processor, are configured to cause a first computing device to: receive a first input; turn on a first network music function of a first media management program responsive to the first input(The System 40 is designed to provide a user with a simple and easily implemented method, System and computer program for acquisition of multimedia content, management and storage thereof, as well as reviewing multimedia content (i.e. media collection) on a PC [par.0034]).
Kaplan does not explicitly disclose “wherein the first media management program is executed by the first computing device; receive a second input; and set a first name associated with a first media collection of the first computing device responsive to the second input, wherein the first media collection comprises a first plurality of media files; receive a third input; and allow the first computing device to share the first media collection with a second computing device responsive to the third input; and display a first user interface of the first media management program, wherein the first user interface comprises a first area and a second area, wherein the first area comprises a menu listing a second name associated with a second media collection of the second computing device, wherein the second media collection comprises a second plurality of media files, and wherein the second area is configured to allow a user to browse the second media collection”
However, Elabaddy in an analogous art discloses “wherein the first media management program (network device manager elabaddy[Fig.3/item 302]) is executed by the first computing device” (device 206 Elabaddy[Fig.3]) ; receive a second input; and set a first name associated with a first media collection of the first computing device responsive to the second input” (network device manager 302, utilizes a  registration process 304 in which registration information is required Elabaddy[Col.10/lines 7-10]), “wherein the first media collection comprises a first plurality of media files”(device 202 comprising media catalogue Elabaddy[Fig.3])  ; “receive a third input(devices 206a-206c receive input Elabbady [Fig.2a]); and allow the first computing device to share the first media collection with a second computing device responsive to the third input” (i.e. network manager allows permissions for user Elabaddy[Fig.3/item 302]).; “and display a first user interface of the first media management program, wherein the first user interface comprises a first area and a second area” (monitor 172 or other type of display device is also connected to bus 136 via an interface. Such as a video adapter 174 Elabaddy[Col.4/lines 55-60]) in which the media catalog may be provided in a format for displaying in a user interface or like mechanism Elabaddy[Col.6/lines 22-23]), “wherein the first area comprises a menu listing a second name associated with a second media collection of the second computing device” (registration information comprises information of media catalog service 203 and 205 Elabaddy[Fig.3/item 304]), “wherein the second media collection comprises a second plurality of media files, and wherein the second area is configured to allow a user to browse the second media collection” (media content sharing environment 200 having a plurality of networked devices including a first device 202 that is configured to provide a media cataloging service (CS) over a network 204 with/for other devices 206a-d that are configured to act as media players and/or provide media library services Elabbady [Col.5/lines 25-31]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kaplan’s process for managing multimedia content with Elabbady’s system for sharing media content  in order to provide data integrity. One of ordinary skill in the art would have been motivated to combine because Kaplan teaches a method for managing multimedia content, Elabbady discloses a managing system which shares media content, and both are from the same field of endeavor.
Regarding claim 40 in view of claim 39, the references combined disclose “wherein the second input and the third input are received on a second user interface, and wherein the second user interface is accessed from the first media management program” (inputs 206 a-b receive third input from node input 204 elabaddy[Fig.2a]).
Regarding claim 41 in view of claim 39, the references combined disclose “wherein the first input is received on the second user interface” (media content sharing environment 200 having a plurality of networked devices including a first device 202 that is configured to provide a media cataloging service (CS) over a network 204 with/for other devices 206a-d that are configured to act as media players and/or provide media library services Elabbady [Col.5/lines 25-31]).
Regarding claim 42 in view of claim 39, the references combined disclose “wherein the computer-executable instructions are further configured to cause the first computing device to receive a fourth input for selecting a subset of the first plurality of media files to be shared with the second computing device.” (inputs 206 a-b receive third input from node input 204 elabaddy[Fig.2a]).
Regarding claim 43 in view of claim 39, the references combined disclose “wherein the first computing device and the second computing device are located in a same local area network.” ( 1st and 2nd computing device interconnected within same network Elabaddy[Fig.3]).
Regarding claim 44 in view of claim 39, the references combined disclose “wherein the menu further comprises a third name associated with a third media collection of a third computing device”(media catalogue 205 Elabaddy[Fig.3]).
Regarding claim 45 in view of claim 39, the references combined disclose “wherein the computer-executable instructions are further configured to cause the first computing device to: receive a fifth input requesting that a selected media file from the second plurality of media files be played” (device 206a – c) accessed from network device 202 elabaddy [Fig.3]; in response to the fifth input, stream the selected media file from the second computing device” ( 1st and 2nd computing device interconnected within same network Elabaddy[Fig.3]).
Regarding claim 46 in view of claim 39, the references combined disclose “wherein the first user interface further comprises a third area, wherein the third area is configured to prompt a user to drag tracks to the third area to build a playlist” (user may add a music track to the multimedia data to go along with the multimedia content when downloaded to removable media, including multi track or Surround Sound capabilities which would allow a great amount of flexibility in the types of audio information added to the multimedia content Kaplan[par.0050]), “wherein the programming instructions, when executed by the at least one processor, further cause the first computing device to build a first playlist comprising a first media file identifier after the first media file identifier is dragged to the third area, and wherein each media file identifier is associated with one of the second plurality of media files” (media-authoring tool allows file names of the archived multimedia data to be incorporated into the file Structure and used as menu/ directory identifiers Kaplan[par.0052]).
Regarding claim 47 in view of claim 39, the references combined disclose “wherein the second media collection is shared by a second network music function of a second media management program, wherein the second media management program is executed by the second computing device” (media content sharing environment 200 having a plurality of networked devices including a first device 202 that is configured to provide a media cataloging service (CS) over a network 204 with/for other devices 206a-d that are configured to act as media players and/or provide media library services Elabbady [Col.5/lines 25-31]).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu  can be reached on (571). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433